DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 112(b) and (d)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 9
Claim 6 recites:
“6. The housing according to claim 1, wherein the set of integrated components further comprises a supporting seat which is configured to be connected to the outlet channel and to accommodate an external liquid separation filter configured to further separate liquid from the gas-liquid mixture.” Emphasis added.

Claim 6 is indefinite because it is unclear if the term “a supporting seat” is the same as the “supporting seat” recited in claim 1. Additionally, it is also unclear if the term “an external liquid separation filter” is the same as the “liquid filter” recited in claim 1. The examiner is interpreting the term “a supporting seat” and “an external liquid separation filter” to be the same as the “supporting seat” and “liquid filter” in claim 1. Under this interpretation, the limitation of “to accommodate an external liquid separation filter configured to further separated liquid from the gas liquid mixture” in claim 6 fails to further limit the subject matter of claim 1. 
For the purpose of examination, claim 6 is interpreted as:
“6. The housing according to claim 1, wherein 
Claim 9 is rejected under 35 U.S.C. 112(b) and (d) because it depends on claim 6. 
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, claim 14 depends on claim 13, which is canceled.  
For the purpose of examination, claim 14 is interpreted to depend from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–2, 6, 9–12, 14 and 18–27 are under 35 U.S.C. 103 as obvious over Elsaesser et al., US 2018/0030868 A1 (“Elsaesser”) in view of Mietto et al., US 2015/0023825 (“Mietto”). 
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Elsaesser in view of Mietto and Sugio, US 2015/0152763 (“Sugio”). 
Claims 4–5 and 7–8 are rejected under 35 U.S.C. 103 as being obvious over Elsaesser in view of Mietto and Moens, US 2011/0315018 (“Moens”). 
Claim 1 describes a housing of a liquid separation device for separation of a liquid from a gas-liquid mixture. The housing comprises at least two opposite housing pieces which are configured to be hermetically sealed together along a sealing line which is situated in a sealing face along a horizontal plane. The housing comprises an inlet for the gas-liquid mixture. 
The housing comprises a set of integrated components. The set of integrated components comprises a liquid separator vessel configured to separate liquid from the gas-liquid mixture. The liquid separator vessel comprises an entry port for the gas-liquid mixture, a liquid outlet port, and a gas outlet port. The set of integrated components further comprises a set of channels, wherein a wall of each channel is part of the housing along the sealing face of the at least two opposite housing pieces. The set of channels comprises an inlet channel configured to guide the gas- liquid mixture from the inlet of the housing to the entry port of the liquid separator vessel. The set of channels also comprises an outlet channel configured to guide gas from the gas outlet port away from the liquid separator vessel. The set of integrated components further comprises a liquid buffer tank. The liquid buffer tank is at least partly separated from the liquid separator vessel by means of a wall. The liquid buffer tank is configured such that liquid in the liquid separator vessel is able to flow longitudinally into the liquid buffer tank and from the liquid buffer tank into the liquid separator vessel through an opening in the wall. 
The set of integrated components further comprises a supporting seat which is configured to accommodate a liquid filter configured to filter the liquid from impurities. The set of channels comprises a drainage channel configured to drain liquid filtered from impurities in the liquid filter away from the supporting seat which is configured to accommodate the liquid filter.
Elsaesser discloses describes a housing (i.e., housing 34) of a liquid separation device (i.e., side channel compressor 20 function as an oil mist separator) for separation of a liquid (i.e., oil) from a gas-liquid mixture (i.e., blow-by gas 32 containing oil mist). Elsaesser Fig. 2, [0067] and [0089].  The housing 34 comprises at least two opposite housing pieces (i.e., upper part 38 and lower part 40) which are configured to be hermetically sealed together along a sealing line (i.e., sealing line formed by sealing device 90, which is parallel to the horizontal plane) which is situated in a sealing face along a horizontal plane. Id. at Fig. 17, [0065]. The housing comprises an inlet (i.e., fluid inlet 48) for the gas-liquid mixture. Id. at Fig. 17, [0067].  
The housing comprises a set of integrated components. Id. at Fig. 2. The set of integrated components comprises a liquid separator vessel (i.e., conveying chamber 46 and inner region 92 of the side channel compressor 20) configured to separate liquid from the gas-liquid mixture 32. Id. at Fig. 3, [0089] and [0097]. The liquid separator vessel 46 and 92 comprises an entry port (i.e., see Fig. 7) for the gas-liquid mixture, a liquid outlet port (i.e., see Fig. 7), and a gas outlet port (i.e., Fig. 3). Id. at Figs. 3 and 7, [0067].  The set of integrated components further comprises a set of channels (i.e., side channel 62, upper side channel 64 and lower side channel 66). Id. at Fig. 17, [0068] and [0097]. A wall (i.e., wall 93) of each channel 62, 64 and 66 is part of the housing along the sealing face 90 of the at least two opposite housing pieces. Id. at Fig. 17.  The set of channels comprises an inlet channel (i.e., see Fig. 7) configured to guide the gas- liquid mixture from the inlet of the housing 48 to the entry port of the liquid separator vessel. Id. at Fig. 7.  
The set of channels also comprises an outlet channel (i.e., see Fig. 3) configured to guide gas from the gas outlet port away from the liquid separator vessel 26. Id. at Fig. 3.  The set of integrated components further comprises a liquid buffer tank (i.e., recess 94).  The liquid buffer Id. at Fig. 17, [0065] and [0097]. The liquid buffer tank 94 is configured such that liquid in the liquid separator vessel 46 is able to flow longitudinally into the liquid buffer tank 94 and from the liquid buffer tank 94 into the liquid separator vessel 46 through an opening in the wall (i.e., via a tortuous path formed by seal 90 on wall 96). Id. at Fig. 3, [0096]. It is noted here that seal 90 is provided to seal the conveying chamber 46 from inner region 92 to avoid unnecessary gas flow, which means, seal 90 does not prevent oil to travel from conveying chamber 46 to liquid buffer tank 94. ID. Additionally, Elsaesser discloses that seal 90 is a labyrinth seal, which by definition comprises a tortuous path. 

    PNG
    media_image1.png
    479
    611
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    735
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    774
    625
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    414
    611
    media_image4.png
    Greyscale

Elsaesser discloses a filter device 15 (i.e., liquid filter) downstream of the outlet channel and configured to further separate oil from the oil-mist mixture. Elsaesser Fig. 1, [0064]. 
Elsaesser does not disclose a supporting seat configured to accommodate a liquid filter configured to filter the liquid from impurities. Elsaesser does not disclose a drainage channel configured to drain liquid filtered from impurities in the liquid filter away from the supporting seat which is configured to accommodate the liquid filter. 
In the analogous art of oil-liquid filters, Mietto discloses a supporting seat 55 of the oil filter 12, which is a liquid filter configured to filter oil. Mietto Fig. 4, [0116]. Mietto further discloses that the oil filter 12 and supporting seat 55 is advantageous formed as a single piece. Mietto Fig. 5, [0156]. Additionally, Mietto discloses that the filter 12 is used to purify the oil from any impurities upstream of oil supply inlet. Id. at [0088]. 

    PNG
    media_image5.png
    451
    576
    media_image5.png
    Greyscale

Mietto also discloses a drainage channel (i.e., oil injection channel 47) guide oil flowing out of the oil filter 12 away from the supporting seat 55. Mietto Fig. 8, [0117]. Mietto further discloses that the injection channel 47 is for injecting compression fluid in the compression chamber, which is part of recirculation circuit. Id. at Claim 7. It would have been obvious to include the single piece supporting seat 55 to accommodate Elsaesser’s liquid filter 15 to purify the oil from any impurities upstream of oil supply inlet. It would also have been obvious to include Mietto’s injection channel 47 to drain liquid filtered from the impurities in the liquid filter away from the supporting seat so that the drained oil could injecting in the compression chamber and forming a recirculation circuit. 

    PNG
    media_image6.png
    481
    574
    media_image6.png
    Greyscale

Claim 2 describes the housing of claim 1. The set of integrated components further comprises a liquid storage reservoir. The liquid storage reservoir is configured to store liquid leaving the liquid separator vessel through the liquid outlet port of the liquid separator vessel. 
Modified Elsaesser discloses that the set of integrated components further comprises a liquid storage reservoir (i.e., driving housing part 42). Elsaesser Fig. 2, [0102]. The liquid storage reservoir 42 is configured to store oil leaving the liquid separator vessel 46 through the liquid outlet port connected to the liquid outlet 50 of the liquid separator vessel 46. Id. at Figs. 2, 4 and 7. 
Claim 3 
Modified Elsaesser does not disclose that the internal wall of the liquid storage reservoir comprises a recess configured to contain a heater. 
In the analogous art of oil separator, Sugio discloses an oil storage portion 45 to store excess oil in an air compressor system. Sugio Fig. 2, [0068]. The storage portion 45 has a heater 26 located within a recess that evaporates water in the collected oil.  Sugio [0068].  It would have been obvious to replace Sugio’s storage portion 45 and the heater 26 with Elsaesser’s liquid storage reservoir 42 to store excess oil in the system and to remove water from this oil.  With this modification, Sugio’s storage portion 45 would be Elsaesser’s the “liquid storage reservoir.”
Claim 4 describes the housing of claim 1. The liquid separator vessel contains an internal liquid separation filter configured to further separate liquid from the gas-liquid mixture. 
Modified Elsaesser does not disclose an internal liquid separation filter in the liquid separator vessel 46 and 92 that is configured to further separate liquid from the gas-liquid mixture. 
In the analogous art of gas liquid separator assembly, Moens discloses a gas liquid separator 1 with an internal filter 5 for filtering the gas. Moens Fig. 3, [0034]. It would have been obvious to include Moens’s internal fine filter 5 in Mietto’s liquid separator vessel 34 to better filter the gas/liquid mixture. 
Claim 5 describes the housing of claim 4, the set of channels comprises a scavenge channel which is configured to guide liquid separated in the internal liquid separation filter away from the liquid separator vessel. 
Modified Elsaesser discloses an oil drain 88 that guides oil separated in liquid separation vessel 46 and 92 away from the vessel. Elsaesser Fig. 17, [0092].
Claim 6 describes the housing of claim 1, the supporting seat is configured to be connected to the outlet channel. 
Modified Elsaesser discloses that the filter device 15 is downstream of the outlet channel. Elsaesser Fig. 1, [0064]. Therefore, Mietto’s supporting seat 55 would be downstream of Elsaesser’s outlet channel as Mietto’s supporting seat 55 forms a single piece with Elsaesser’s liquid filter 15 as modified in claim 1. 
Claim 7 describes the housing of claim 5, the set of integrated components further comprises a fitting configured to connect a blow-off valve. Claim 8 describes the housing of claim 7, the fitting configured to connect the blow-off valve is provided downstream the internal liquid separation filter. Claim 9 describes the housing of claim 6, the set of integrated components further comprises a fitting configured to connect a blow-off valve. The fitting configured to connect the blow-off valve is provided downstream the supporting seat configured to accommodate the external liquid separation filter.
Elsaesser discloses a spring load poppet valve, which is a blow-off valve because it opens with increasing pressure difference. Elsaesser discloses that the spring load poppet valve is downstream the internal liquid separation filter, which is arranged inside the liquid separator vessel 46 and 92 as discussed in claim 4. 
Modified Elsaesser does not explicitly disclose a fitting configured to connect a blow-off valve downstream the internal liquid separation filter. Elsaesser does not disclose a fitting configured to connect a blow-off valve provided downstream the supporting seat configured to accommodate the external liquid separation filter.
In the analogous art of oil-gas separators, Mietto discloses a fitting configured to connect a minimum pressure valve 15. Mietto Fig. 6, [0091]. Mietto’s minimum pressure valve 15 is a 

    PNG
    media_image7.png
    430
    482
    media_image7.png
    Greyscale

Claim 10 describes the housing of claim 1, the set of integrated components further comprises a fitting configured to connect a safety valve. 
Elsaesser as modified does not disclose a fitting configured to connect a safety valve. 
In the analogous art of oil-gas separator, Mietto discloses the use of safety valves. Mietto [0094]. While Mietto does not explicitly disclose a fitting for the safety valve, it would have been obvious to include a fitting as disclosed in Mietto’s minimum pressure valve 15 to connect the safety valve. 
Claim 11 describes the housing of claim 1, the set of integrated components further comprises a casing configured to contain a minimum pressure valve. 
It is noted here that the definition of a minimum pressure valve is valve that prevents a portion of a pressure system from dropping below a set minimum pressure.
Elsaesser discloses a casing (i.e., cover 36) configured to contain a minimum pressure valve 30.  Elsaesser Fig. 3, [0062]. Elsaesser’s valve 30 is a minimum pressure valve because it prevents the pressure in the crankcase 12 from dropping too much. 
Claim 12 describes the housing of claim 1, the set of integrated components further comprises a casing configured to contain a thermostatic valve. 
Modified Elsaesser does not disclose a casing configured to contain a thermostatic valve. 
In the analogous art of oil-gas separators, Mietto discloses a casing (i.e., body 46) configured to contain a thermostatic valve 10. Mietto Fig. 4, [0147]. Mietto discloses that a thermostatic valve allows the oil to flow through it toward the supply inlet only at suitable temperatures. Mietto Fig. 3, [0087]. It would have been obvious to include the casing 46 of Mietto in Elsaesser to allow oil to flow through it toward the supply inlet only at suitable temperatures. 
Claim 14 describes the housing of claim 1, the set of integrated components further comprises a casing configured to contain a thermostatic valve and a connection channel configured to connect the casing configured to contain the thermostatic valve with the supporting seat configured to accommodate the liquid filter. 
Modified Elsaesser does not disclose a casing configured to contain a thermostatic valve and a connection channel configured to connect the casing configured to contain the thermostatic valve with the supporting seat configured to accommodate the liquid filter. 
In the analogous art of oil-liquid filters, Mietto discloses a body 46 (i.e., casing) for thermostatic valve 10. Mietto Fig. 4, [0147]. Mietto also discloses a connection channel (i.e., the duct connecting the body 46 of thermostatic valve 10 and the supporting seat 55 of oil filter 12). Mietto Fig. 1, [0113]. It would have been obvious to include the casing 46 and connection channel of Mietto in Elsaesser as such arranged in recognized in the oil-gas separation art to be suitable for oil-gas separations. 
Claim 18 describes the housing of claim 1, a channel in the set of channels is cut along the sealing face over a distance of more than 50% of a length of said channel. Claim 19 describes the housing of claim 18, the sealing line is at least partly contained in the wall of a channel.
Modified Elsaesser discloses a channel 62 in the set of channels is cut along the sealing face over a distance of more than 50% of a length of the channel (i.e., the entire channel 62 is cut along the sealing face). Elsaesser Figs. 4 and 8. Modified Elsaesser discloses that the sealing line 25 is fully contained in the wall of a channel. Id. at Fig. 8. 

    PNG
    media_image8.png
    609
    1127
    media_image8.png
    Greyscale

Claim 20 describes the housing of claim 1, at least one of the at least two opposite housing pieces, is provided with a groove along the sealing line. Claim 21 describes the housing of claim 20, the groove is a continuous groove. Claim 22 describes the housing according to claim 20, at least one of the at least two opposite housing pieces opposite to the at least one of the at least two opposite housing pieces provided with the groove, is provided with a protrusion along the sealing line. Said protrusion being configured to fit into the groove.
Modified Elsaesser discloses a groove on housing pieces 38, which is a continuous groove as it forms a closed loop. Elsaesser Figs. 6–7.  Elsaesser further discloses the opposite housing piece 40 of housing piece 38 is provided with a protrusion along the sealing line, which is configured to fit into the groove. Id. at Fig. 6. 

    PNG
    media_image9.png
    888
    1261
    media_image9.png
    Greyscale

Claim 23 
Modified Elsaesser discloses a detachable lid (i.e., cover 36) for the liquid separator vessel. Elsaesser Fig. 3, [0065]. 
Claim 24 describes the housing of claim 1, a channel in the set of channels is essentially constant in diameter along a length of said channel. 
Modified Elsaesser discloses that the channel 62 is constant in diameter along a length of said channel. Elsaesser Fig. 4. 
Claim 25 describes the housing of claim 1, the liquid separator vessel comprises a concave internal surface which is cyclic symmetric. Claim 26 describes the housing of claim 25, the gas outlet port of the liquid separator vessel is arranged along an axis around which the concave internal surface is cyclic symmetric.
Modified Elsaesser discloses that the liquid separator vessel 92 and 46 comprises a concave internal surface (i.e., the inner surface of wall 93 along the space 92) which is cyclic symmetric. Elsaesser Fig. 5. Elsaesser also discloses that the gas outlet port of the liquid separator vessel is arranged along an axis around which the concave internal surface is cyclic symmetric. Id. at Fig. 3. 

    PNG
    media_image10.png
    775
    711
    media_image10.png
    Greyscale

Claim 27 describes the housing of claim 1, the gas outlet port and the liquid outlet port of the liquid separator vessel are arranged at a same side of the liquid separator vessel. 
Modified Elsaesser discloses that its gas outlet port and liquid outlet port are arranged at a same side of the liquid separator vessel 94 and 46 as both are located above the upper lid 38 and therefore above the liquid separator vessel. Elsaesser Figs. 3 and 7. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1–12, 14 and 18–27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–34 of copending application No. 16/561,155. Instant claims substantially overlap in scope with the copending application. 
This is a provisional nonstatutory double patenting rejection.
 Response to Arguments
Applicant’s latest argument is filed on Nov. 24, 2021. A response to applicant’s arguments is provided in the Advisory Action dated Dec. 14, 2021. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776